Title: To Alexander Hamilton from Timothy Pickering, 8 May 1792
From: Pickering, Timothy
To: Hamilton, Alexander


Dear Sir, Philadelphia May 8. 1792.
The Indians of the Five Nations who lately visited Philadelphia, received their invitation from me, in the manner described in the inclosed copy of a letter to the President. Mr. Kirkland, the bearer of my message, received his instructions from the Secretary of War, to whom he from time to time transmitted information of his proceedings. Of this I was ignorant until after the arrival of the Indians, when Mr. Kirkland referred to them as matters well known to me, but of which not a syllable had been communicated to me. Nor did I know they were coming, till they had arrived at Nazareth. This I heard from a Moravian of that place. The same day, as I was passing up Chesnut Street, the Secy. of War crossed over and told me the Indians were at Bethlehem, and said—“I believe I must get you to negociate with them: Do think of it.” I heard no more of them until one of his clerks came and told me they were arrived at Odlers’s Hotel; & that the Secretary of War wished me to see them immediately. I walked up, to bid them welcome. The next day, March 15th, they delivered their formal speeches in answer to my invitation. On the 16th. I replied; and at the close of my speech, used these words.
“Brothers,
I have now finished what I had to do. In behalf of the United States I invited you to their Great Council Fire, to settle the plan of introducing among you the knowledge of husbandry and a few of the most useful arts. You have come. We have taken each other by the hand, and spoken together as friends and brothers. All further proceedings on the subject will be conducted in such manner as the Great Chief of the United States shall direct.”
I heard no more from the Secretary of War on the business of negociation, until the 22d. of March, the morning after I had sent the letter before mentioned to the President; when a clerk from the war office came with the compliments of the Secretary, who desired to see me. From the stile of my letter, and an explicit declaration, that I did not wish to appear in the matter; I thought the president would have put my letter in his pocket; tho’ I did expect it would occasion a material alteration in the intended speech. But when I arrived, I found my letter on the Secretary’s table. He looked it up, and said my sentiments were very just. He then shewed me the Speech, with the most exceptionable parts crossed out; and after some other alterations had been proposed and agreed to, and he had got to the close of the speech, he asked me if I would permit him to introduce my name with his own, that I might assist in the negociations with the Indians. I consented; and expressed my reason—That having suggested to the Indians ideas of civilization, I felt a solicitude to see a plan formed for the purpose, and a fair experiment made to carry it into effect: and that I would therefore give what assistance I could. You heard the speech, in which the President named me with the Secretary of War as the persons with whom the Indians were to negociate. I suppose it is well known that almost the whole burthen of the business has fallen upon me; and really it has been very burthensome. All the proceedings in writing would fill a considerable volume. But besides formal speeches, a multitude of conversations were inevitable. The Indian speeches were taken in haste from the mouths of the Interpreters; were legible only to myself; and needing corrections, too, I was obliged to transcribe them with my own hand. To give you an exact idea of my labour, I must go into a still more tedious detail; but I will only add That the business has engaged my close attention for more than thirty entire days. I frequently wrote at night; and even Sundays seldom gave me any rest.
You see the conclusion: Am I entiled to any compensation? I have not said a word about it to the Secretary of War: and he also has been silent. Yet he knows that he did not negociate with the Creeks for nothing; altho’ the business pertained to his department.
More than one reason will occur, why I give you the trouble of this communication. Suffer me to submit the ⟨ma⟩tter entirely to your judgment. If you think something should be allowed me, you will have the goodness to put the matter in train. The quantum I should wish you and the Secretary of war to determine. I think you know that I am not mercenary nor extravagant. If it should be thought proper not to make any allowance, I shall acquiesce. In that case I would thank you to return this letter, as I have taken no copy [of] it. I may keep it as a memorandum of facts.

With the truest respect & esteem I am, dear sir, Your most obed. servant
Timothy Pickering.
P.S. On Thursday I expect to leave town, to bring my family to this city.
